UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4334


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY JULIAN BATTS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-cr-00209-FL-1)


Submitted:   March 19, 2013                 Decided:   March 28, 2013


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Cohen, Wilmington, North Carolina, for Appellant. Thomas
G. Walker, United States Attorney, Jennifer P. May-Parker,
Joshua L. Rogers, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bobby      Julian     Batts       appeals       the    303–month        sentence

imposed following his guilty plea to being a convicted felon in

possession of one or more firearms, in violation of 18 U.S.C.

§§ 922(g)(1),        924    (2006).        On       appeal,      Batts    argues      that   the

district court’s upward departure resulted in a substantively

unreasonable sentence.             We reject this argument and affirm.

              We review any criminal sentence, “whether inside, just

outside,    or      significantly         outside      the       Guidelines     range,”       for

reasonableness,            “under     a         deferential          abuse-of-discretion

standard.”       United States v. King, 673 F.3d 274, 283 (4th Cir.),

cert. denied, 133 S. Ct. 216 (2012); see Gall v. United States,

552 U.S. 38, 46, 51 (2007).                 When the district court imposes a

departure      or     variance      sentence,          “we       consider      whether       the

sentencing       court     acted    reasonably            both    with     respect     to    its

decision    to      impose   such     a    sentence        and     with    respect     to    the

extent of the divergence from the sentencing range.”                                    United

States   v.    Hernandez-Villanueva,                473    F.3d     118,    123    (4th      Cir.

2007).      The     district      court     “has      flexibility         in   fashioning      a

sentence outside of the Guidelines range,” and need only “‘set

forth    enough       to    satisfy       the       appellate       court      that    it    has

considered the parties’ arguments and has a reasoned basis’” for

its decision.         United States v. Diosdado-Star, 630 F.3d 359, 364

(4th Cir.) (quoting Rita v. United States, 551 U.S. 338, 356

                                                2
(2007))    (alteration    omitted),    cert.    denied,    131   S.   Ct.   2946

(2011).

            Where, as here, the defendant does not challenge the

procedural reasonableness of his sentence, * we review only the

substantive reasonableness of the sentence, applying the abuse-

of-discretion standard.       Gall, 552 U.S. at 51; United States v.

Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                  In doing so, this

court assesses “whether the District Judge abused his discretion

in determining that the [18 U.S.C.] § 3553(a) [(2006)] factors

supported [the sentence] and justified a substantial deviation

from the Guidelines range.”            Gall, 552 U.S. at 56.           We must

“take into account the totality of the circumstances, including

the extent of [the] variance from the Guidelines range.”                Id. at

51.   A more significant “departure should be supported by a more

significant justification.”       Id. at 50.

            Batts argues that, in light of his serious medical

conditions, which are undisputed, the district court abused its

discretion and imposed a substantively unreasonable sentence by

upwardly    departing    based   on    the   under-representation      of   his

criminal history.       We disagree.       Despite Batts’ assertion to the

contrary, our review of the record confirms that the district

      *
       Indeed, appellate counsel concedes that there is no basis
for   challenging  the   procedural  reasonableness   of  Batts’
sentence.



                                       3
court    did     indeed      factor    Batts’     health       conditions     into    the

sentencing calculus, but simply rejected the argument that they

warranted a reduced sentence.               Instead, the court reasoned that

the     303-month      departure       sentence     was    justified         by    Batts’

protracted history of violence; Batts’ chronic recidivism, which

was unabated despite his medical conditions; and the need for

the sentence to protect the public, deter future criminality,

and promote respect for the law.                  See 18 U.S.C. § 3553(a)(1),

(a)(2)(A)-(C).

            On    this       record,   we   discern       no    basis   on    which    to

conclude       that    the    court     abused     its     discretion        by    either

departing upward or as to the extent of that departure.                           Rather,

the    district       court’s    upward     departure      decision      “reflects      a

thorough, individualized assessment of [Appellant’s] situation,

in light of the § 3553(a) factors.”                   United States v. Rivera–

Santana, 668 F.3d 95, 106 (4th Cir.), cert. denied, 133 S. Ct.

274 (2012).       Accordingly, we hold the sentence is substantively

reasonable and affirm the district court’s criminal judgment.

We    dispense    with    oral    argument      because        the   facts   and    legal

contentions      are    adequately      presented     in       the   materials      before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED



                                            4